Citation Nr: 1537532	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-18 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the withholding of $9,309.13 of the Veteran's VA compensation benefits to recoup VA compensation benefits she received when she was also receiving military drill pay was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1981 to June 2003.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2012 decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA) that adjusted the Veteran's compensation to recoup payment for 94 days of drill pay during fiscal year of 2008. 

In April 2015, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  For the fiscal year of 2008, the Veteran was in receipt of VA disability compensation benefits at the same time she received military pay for days of drill training performed during that year.  
 
2.  In March 2012, the Veteran's copy of VA Form 21-8951 showing that she performed 94 days of training during fiscal year 2008 was received.  She was notified that she could not legally be paid for this concurrently with VA disability compensation and could elect to keep the training pay and waive her VA benefits for the days when she was paid.  The Veteran checked a box electing to waive VA compensation benefits in order to retain her training pay.  

3.  A June 2012 RO letter proposed a reduction of the Veteran's VA compensation including for that portion of fiscal year 2008.  A June 2012 decision reduced the Veteran's VA compensation to account for her receipt of military pay for drill training for 94 days during the fiscal year of 2008.

4.  The Veteran submitted a notice of disagreement with the amount of benefits reduced for fiscal year 2008, $9,309.13, stating that the amount should have been $5,237.10.  


CONCLUSION OF LAW

The RO's action in reducing the Veteran's compensation benefits in the amount of $9,309.13, in order to recoup the amount paid simultaneously with her military drill pay during fiscal year 2008 was proper.  38 U.S.C.A. § 5304  (West 2014); 38 C.F.R. §§ 3.654, 3.700 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, as to the question of whether a recoupment was warranted, the Board notes that the pertinent facts in this case are not in dispute and the law is dispositive.  Therefore, the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) does not apply.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Mason v. Principi, 16 Vet. App. 129 (2002).  

Furthermore, the issue decided herein does not arise from the receipt of a "substantially complete application" from the Veteran under 38 U.S.C.A. § 5103(a), but rather, arises by action of law under 38 U.S.C.A. § 5304(c), which prohibits the receipt of VA compensation for any period for which a person receives active service pay. 

Thus, VCAA does not apply to this appeal, and further discussion of VCAA is not required.  Accordingly, the Board will proceed to a decision on the merits of the case.  

Propriety of the Reduction of VA Compensation Benefits

The Veteran challenges the validity of the withholding of compensation during fiscal year 2008, specifically the VA determination that the Veteran owed $9,309.13.  The Veteran and her representative specifically allege that her benefits were withheld based on her receipt of compensation at the 100 percent rate, but that her compensation was not increased to 100 percent, from 70 percent, until May 2008.  As she was not paid at the 100 percent rate through the entirety of fiscal year 2008, she does not believe that her benefits should be withheld as if she had been.  She has calculated that her true overpayment should have been calculated as approximately $5,268.18.  The Veteran does not dispute having received military pay for 94 days drill training for FY 2008, and in fact is noted to have agreed with the number of days in the VA Form 21-8951 that she signed and submitted in February 2012 and was received by VA in March 2012.  In addition, there is no dispute as to whether she was in receipt of VA disability compensation benefits on September 30, 2008 at the 100 percent rate, with special monthly compensation on account of being housebound.  In fact, the RO's actions fully comply with the Veteran's intentions as set forth in the February 2012 VA Form 21-8951 that expressed her intention to waive VA benefits for the drill pay.  

According to regulatory criteria, not more than one award of pension, compensation, or emergency officers' regular or reserve retirement pay will be made concurrently to any person based on his or her own service except as provided in 38 C.F.R. § 3.803 (2015) relating to naval pension and 38 C.F.R. § 3.750(c) (2015) relating to waiver of retirement pay.  

38 U.S.C.A. § 5304(c)  prohibits the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  See 38 C.F.R. § 3.654, 3.700.  This includes active duty pay, drill, and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard. 

Reservists may waive their pension, compensation, or retirement pay for periods of field training, instruction, other duty, or drills.  A waiver may include prospective periods and contain a right of recoupment for the days for which the reservist did not receive payment for duty by reason of failure to report for duty.  38 C.F.R. § 3.700(a)(1)(iii).  

The evidence reveals that in February 2012 the Veteran signed and returned a VA 21-8591 Notice of Waiver of VA Compensation or Pension to receive Military Pay or Allowances.  This notice stated that that Defense Manpower Data Center indicated that she had received training pay for 94 days in Fiscal Year 2008.  The Veteran agreed with the number of training days indicated.  She signed and returned the waiver expressing her election to waive her VA benefits for the days indicated in order to retain her training pay.  

By rating decision dated in July 2008, the RO established service connection for adenocarcinoma of the colon, rated 100 percent disabling as of May 2008.  At that time, special monthly compensation on account of being housebound was also awarded.  These ratings remained in effect until May 2012.  

A June 2012 determination recouped the 94 days of drill pay by withholding it from her VA compensation.  Recoupment was based upon the calculations proscribed by VA regulations, which provide that benefits are to be withheld at the rate in effect on the last day of the fiscal year (September 30th) in which the Veteran earned the drill pay.  See M21-1MR, Part III, Subpart v, 4.C.4.a.  

On the last day of the 2008 fiscal year, the Veteran was in receipt of a 100 percent compensation rating plus special monthly compensation at the housebound rate.  In accordance with VA regulations, the calculation of her overpayment was properly based on compensation of $2,291.00 per month, which corresponds to a total overpayment of $9,309.13.  

Based on a review of the record, the Board finds that the RO's recoupment of the Veteran's VA compensation to account for her receipt of military drill pay during FY 2008 was warranted.   The Court has held, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)).  The Veteran received duplicate payments of government benefits which she knew or should have known were not authorized by law.  The Board is without authority to authorize the simultaneous receipt of active duty pay and VA compensation benefits.  Similarly, the Board is without authority to perform a calculation of the overpayment that does not conform to VA regulations.  

The Court has held that, in a case where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, as there is no basis in the law to grant this appeal, it must be denied.  


ORDER

As the withholding of $9,309.13 of the Veteran's VA compensation benefits to recoup VA compensation benefits she received when she was also receiving military drill pay was proper, the appeal is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


